        Case 4:18-cv-00500-JM Document 326-1 Filed 02/26/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            LITTLE ROCK DIVISION

 ZEST LABS, INC. f/k/a INTELLEFLEX            §
 CORPORATION; and ECOARK                      §
 HOLDINGS, INC.                               §
             Plaintiffs,                      §           Civil Action No. 4:18-cv-500-JM
       v.                                     §
 WALMART INC. f/k/a                           §              JURY TRIAL DEMANDED
 WAL-MART STORES, INC.                        §
             Defendant.                       §


    [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR AN ORDER
    REVISING THE DESIGNATION OF CERTAIN WALMART DOCUMENTS TO
    CONFIDENTIAL PURSUANT TO SECTION 3 OF THE PROTECTIVE ORDER

       The Court has considered Plaintiffs’ Motion for an Order Revising the Designation of

Certain Walmart Documents to Confidential Pursuant to Section 3 of the Protective Order and

finds the Motion should be GRANTED. It is therefore ORDERED that the documents identified

in Ex. A to Plaintiffs’ motion are re-designated from HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY to CONFIDENTIAL.

       IT IS SO ORDERED this ____ day of __________ 2021.



                                                        ______________________________
                                                        United States District Judge
